Citation Nr: 0528671	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-12 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for prostate caner, status 
post radical prostatectomy, as secondary to herbicide 
exposure (including Agent Orange).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from November 1965 to November 
1991, which included a tour of duty in Thailand from October 
1970 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 decision of the 
Department of Veterans' Affairs (VA) Medical Center and 
Regional Office (RO).  The RO denied a claim of service 
connection for prostate cancer, as secondary to Agent Orange 
exposure.  

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in June 2003, and a transcript of this 
hearing is of record.  

The Board remanded the appeal in December 2004 for 
development to further assist the veteran in his appeal.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claim.  

2.  The veteran did not serve in the Republic of Vietnam, he 
is not entitled to a presumption of exposure to herbicides, 
including Agent Orange, and he is not shown to have otherwise 
been exposed to herbicides, including while on active duty in 
Thailand.  

3.  The veteran's prostate cancer, status post radical 
prostatectomy, was not diagnosed or manifested during 
service, or for more than two years after his separation from 
service, and is not shown to be etiologically related to such 
service.  




CONCLUSION OF LAW

Prostate cancer, status post radical prostatectomy, to 
include as a result of claimed exposure to herbicide agents 
such as Agent Orange, was not incurred in active service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Advise and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In regard to the veteran's claim of service 
connection for prostate cancer claimed as due to exposure to 
Agent Orange, the RO issued a duty to assist letter to the 
veteran in February 2002 and a VCAA notice letter in February 
2005.  The duty to assist letter and VCAA notice letter 
advised the veteran of what evidence would substantiate the 
claim, and of the specific allocation of responsibility for 
obtaining such evidence.  The duty to assist letter was 
provided to the veteran prior to the RO's initial 
adjudication of the claim in September 2002.  Therefore, it 
can be argued that the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide this claim 
on appeal would not be prejudicial to the appellant.  

Notice of VCAA was not issued prior the adjudication of the 
claim in September 2002.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error for the reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the claim on appeal, notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claim was readjudicated in the May 2005 SSOC provided to the 
veteran.  The veteran has also been provided with every 
opportunity to submit evidence and argument in support of 
this claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting argument in 
April 2005.  Viewed in context, the furnishing of the VCAA 
notice after the decision that led to the appeal did not 
compromise "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Id., at 121.  
Therefore, with respect to the timing requirement for the 
VCAA notice as to the claim on appeal, the Board concludes 
that to decide this appeal would not be prejudicial to the 
veteran.  

The requirements with respect to the content of the VCAA 
notices are met in this case as to both of the issues on 
appeal.  Duty to assist and VCAA notice letters consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The content of the February 2002 duty to assist and February 
2005 VCAA notice letter complies with all pertinent VA law 
and regulations.  These notices advised the veteran of the 
information needed to substantiate his claims on appeal, and 
the veteran's reply is of record, along with arguments of his 
representative.  The record also indicates that the veteran 
was provided with a copy of the September 2002 RO rating 
decision, the March 2003 statement of the case (SOC), the 
August 2003 and May 2005 supplemental statements of the case 
(SSOCs), each of which set forth the general requirements of 
applicable law pertaining to evidence to support each of the 
claims on appeal.  The veteran was also given a copy of the 
Board's December 2004 Remand.  

VA has obtained all identified records noted by the veteran 
throughout the pendency of this matter since the inception of 
each of the claims.  38 U.S.C.A. § 5103A.  Copies of all 
pertinent treatment and service medical records were 
obtained.  Therefore, the Board finds that the duties to 
notify and to assist have been satisfied.  It appears that VA 
has done everything reasonably possible to notify and assist 
the veteran, and further delay of the appellate review of 
this case by the Board would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Service Connection for Prostate Cancer

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Agent Orange

In certain circumstances, a disease associated with exposure 
to herbicide agents, such as prostate cancer, will also be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue, if the veteran is shown to have been exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

A veteran who, during active military, naval, or air service, 
had active service in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975 
shall be presumed to have been exposed during such service to 
an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
"Service in the Republic of Vietnam" means actual service 
in-country in Vietnam from January 9, 1962 through May 7, 
1975, and includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2004).  See VAOPGCPREC 7-93 
(holding that service in Vietnam does not include service of 
a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace); and 
VAOPGCPREC 27-97 (holding that mere service on a deep-water 
naval vessel in waters off shore of the Republic of Vietnam 
is not qualifying service in Vietnam).  

The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  (The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  See also, 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

Notwithstanding the provisions relating to presumptive 
service connection, a claimant is not precluded from 
establishing service connection for a disability based on 
exposure to herbicides such as Agent Orange with proof of 
direct causation by "show[ing] that the disease or malady 
was incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1040-43 (1994) (holding that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection for a disability based on exposure to 
dioxin and radiation with proof of actual direct causation 
rather than under provisions in the law which provide a 
presumption of service connection for certain listed 
disorders).  

Analysis

The veteran did not have active service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  His service personnel and service 
discharge documents demonstrate that he had no service or 
visitation in the Republic of Vietnam.  The veteran's foreign 
service was limited to a tour of duty in Thailand from 
October 1970 to July 1971.  In a handwritten statement of 
April 2005, the veteran conceded that he had no service or 
visitation in the Republic of Vietnam ("This veteran did not 
serve or visit the Republic of Vietnam.").  Service in 
Thailand is not service in the Republic of Vietnam as defined 
at 38 C.F.R. § 3.307(a)(6)(iii), and the presumption of 
exposure to herbicides, including Agent Orange, is not for 
application in this case.  Therefore, the presumptive 
provisions in the law provided for veterans who did serve in 
Vietnam during the period noted above may not be applied in 
this case.  Accordingly, the veteran may not be presumed to 
have been exposed during service to an herbicide agent, and 
service connection for prostate cancer may not be granted on 
that basis.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

With regard to the claim for service connection on a direct 
basis, the evidence must show that the veteran was exposed to 
Agent Orange and that his prostate cancer was caused by that 
exposure.  In his substantive appeal of April 2003, the 
veteran asserts that he was exposed to "something" which 
was used by the Air Force to eliminate foliage in and around 
bomb dump areas.  He believes that an herbicide, possibly 
Agent Orange, was used for this purpose.  The veteran also 
asserts that while stationed in Thailand, he was exposed to 
Agent Orange herbicide residue which he believes clung to the 
underside of air force planes returning from the Republic of 
Vietnam after dumping Agent Orange there.  He has submitted 
no objective evidence of actual exposure to such herbicides, 
including Agent Orange, and no such evidence is of record.  
The veteran also asserts that his prostate cancer is the 
result of such Agent Orange exposure while in Thailand in 
1970 and 1971.  

The veteran is not shown to have been exposed to any 
herbicide agents, including Agent Orange, during his active 
duty, including his tour of duty in Thailand.  Additionally, 
as demonstrated below, no medical evidence of record 
associates his prostate cancer, first shown more than two 
years after his separation from service, with his prior 
active duty or an incident therein, including those 
identified by the veteran regarding possible exposure to 
Agent Orange and Agent Orange residue.  

There is no evidence of record to support the veteran's 
belief that Agent Orange was used at a bomb dump near where 
he was stationed or that he was otherwise exposed while in 
Thailand in 1970 or 1971 or during the remainder of his 
active duty through January 1991.  The veteran was afforded a 
VA examination for the Agent Orange Registry in March 2002.  
At that time, the veteran admitted that he had never been to 
Vietnam or Korea, that never saw Agent Orange being sprayed, 
and that he never handled the chemical.  In March 2003, the 
veteran was contacted by the VA physician who conducted the 
examination for the Agent Orange Registry, and the veteran 
was requested to provide additional information so as to 
confirm any exposure to Agent Orange.  A reply is not of 
record.  As the veteran's unsubstantiated assertion of 
exposure is unsupported by any evidence of record, and with 
no other evidence to support his assertion, the Board is 
compelled to find that no herbicide exposure is demonstrated 
in this case.  

In addition, the medical evidence of record, including 
service medical records, is silent for any diagnosis of 
prostate cancer prior to May 1993-a date of initial 
diagnosis of prostate cancer shown by the evidence of record 
and additionally identified by the veteran in his December 
2002 notice of disagreement.  The veteran underwent a radical 
prostatectomy in May 1993 as well.  No medical evidence of 
record, VA or private, makes any reference to the veteran's 
military service or to any claimed exposure to herbicide 
agents as the etiology of his prostate cancer pathology.  In 
this case, with no credible or medical evidence relating the 
veteran's prostate cancer-first shown in May 1993-to his 
prior active duty in Thailand 22 years earlier or his active 
duty which ended in January 1991 more than two years earlier, 
the claim must be denied.  

Pursuant to the Board's December 2004 Remand, another VA 
examiner reviewed the veteran's clinical history and noted 
that no evidence supports the veteran's assertion of Agent 
Orange exposure or that his prostate cancer is otherwise 
related to his prior active service.  The examiner noted that 
the veteran's name was never placed on the VA's Agent Orange 
Registry because he had no service in, or visitation to, the 
Republic of Vietnam.  

The Board has given all due consideration to the veteran's 
statements of entitlement to service connection for his 
prostate cancer.  Unfortunately, the veteran's assertions in 
this regard are insufficient to provide the necessary nexus 
needed in this case.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).  

The claim on appeal must be denied.  Based on the evidence 
above, the Board concludes that the preponderance of the 
evidence is against that the claim that the veteran's 
prostate cancer, status post radical prostatectomy, was 
incurred in service, and the claim may not be presumed to 
have been so incurred.  In reaching this decision, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for service connection for his 
prostate cancer, the benefit of the doubt doctrine does not 
apply.  See Gilbert, 1 Vet. App. at 54.


ORDER

The claim of service connection for prostate cancer, status 
post radical prostatectomy, as a result of exposure to 
herbicide agents, including Agent Orange, is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


